Citation Nr: 1108055	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, and, if so, whether service connection for this disorder is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for hypertension.

The Veteran presented testimony at aVideo Conference hearing chaired by the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's last attempt to establish service connection for hypertension was denied by an August 2001 RO decision.  Following receipt of notification of that determination, the Veteran did not initiate a timely appeal of the denial, and the decision became final.

2.  The competent evidence received since the RO's August 2001 decision relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran's currently-shown hypertension is related to service.


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision that denied the Veteran's claim to reopen a previously denied claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010). 

2.  The evidence received since the RO's August 2001 decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board is reopening and granting the Veteran's claim for service connection for hypertension.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.




New And Material Evidence

Evidence of record at the time of the August 2001 RO decision does not demonstrate that the Veteran's hypertension, which the RO had determined 
pre-existed military service, was aggravated by such service.  Consequently, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for hypertension.  The Veteran did not appeal this decision to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement received by the RO in May 2007, the Veteran again requested that her claim for service connection for hypertension be reopened.  

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the August 2001 RO decision, there was no competent evidence that the Veteran's hypertension was aggravated by her active military service.  Additional evidence received since that earlier decision now includes such a showing.  Specifically, during her January 2011 Video Conference hearing, the Veteran, elaborating on previous contentions that her hypertension increased in severity during service, more pointedly stated that upon service discharge in 1982, a physician had informed her that her hypertension was affecting her kidneys, essentially indicating that her hypertension had worsened.  See T6.  It is observed that while the service treatment records do show that the Veteran underwent renal testing in February 1982, they do not specifically document that the Veteran's hypertension was impacting her kidneys.  Nevertheless, the Veteran is competent to report what she was told during service with respect to her hypertension, and, as previously mentioned, the credibility of such lay evidence is to be presumed for purposes of reopening her claim.  Thus, the Board finds that the additional evidence received since the RO's prior final denial of the Veteran's claim to reopen her claim for service connection for hypertension raises a reasonable possibility of substantiating the claim.  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the Veteran's claim for service connection for hypertension.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

De Novo Issue On The Merits

As the Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the Board must now address the de novo issue of entitlement to service connection for this disorder.

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The report of the Veteran's January 1979 entrance examination documents a previous finding of high blood pressure in 1978, which had been attributed to birth control pills.  The report reflects that the Veteran's blood pressure returned to normal upon discontinuance of the pills and commencement of antihypertensive medication.  Significantly, the report reflects that the Veteran was no longer on antihypertensive medication and shows blood pressure within normal limits.  The diagnosis at that time was a history of hypertension and she was found to be acceptable for service entrance.  In view of this evidence, the Board finds that the Veteran did not have hypertension upon her service entrance.  

However records dated as early as April 1979 reflect headaches, dizziness and elevated blood pressure readings.  The Veteran was placed on limited duty and referred for evaluation to rule out hypertension.  Subsequent records reflect findings of a hypertensive condition variously diagnosed as transient hypertensive attacks secondary to physical activity and hypertension, which remained generally uncontrolled despite medication.  Upon service discharge in March 1982, the Veteran underwent evaluation of her hypertensive disorder, which included a renal scan to identify any associated kidney problems.  She was noted to have uncontrolled hypertension, and it was recommended that she present herself to a VA hospital for ongoing care for her condition.

Post-service medical records reflect continued treatment for hypertension.  

In view of the foregoing, the Board finds that it may be reasonably concluded hypertension was incurred in service.



ORDER

Service connection for hypertension is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


